Opinion by
Smith, J.,
This case is practically identical, as to the declaration, with Bill Posting Sign Co. v. Jermon, ante, p. 171, in which an opinion has this day been filed, and what is said in that case applies equally to this. The declaration here exhibits substantially the same defects that appear in that case, therefore the affidavit need not be considered. It does not appear whether judgment was refused by the court below by reason of the insufficiency of the declaration, or the sufficiency of the. affidavit of defense; but the decision may well be sustained on the former ground.
Appeal dismissed without prejudice.